Case 1:20-cr-00083-DKW-RT Document 49 Filed 03/19/21 Page 1 of 3   PageID #: 277




 JUDITH A. PHILIPS
 Acting United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 Assistant U.S. Attorney
 Room 6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Ken.Sorenson@usdoj.gov

 SCOTT A. CLAFFEE
 Trial Attorney
 U.S. DOJ, National Security Division

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA, )              CR. NO. 20-00083 DKW-RT
                                )
                   Plaintiff,   )          ORDER GRANTING
                                )          GOVERNMENT’S MOTION FOR
           v.                   )          A PRETRIAL CONFERENCE,
                                )          DESIGNATION OF A CISO, AND
  ALEXANDER YUK CHING MA, )                ENTRY OF A PROTECTIVE
                                )          ORDER PURSUANT TO THE
                   Defendant.   )          CLASSIFIED INFORMATION
                                )          PROCEDURES ACT
  _____________________________ )

           ORDER GRANTING GOVERNMENT’S MOTION FOR A
         PRETRIAL CONFERENCE, DESIGNATION OF A CISO, AND
          ENTRY OF A PROTECTIVE ORDER PURSUANT TO THE
             CLASSIFIED INFORMATION PROCEDURES ACT
Case 1:20-cr-00083-DKW-RT Document 49 Filed 03/19/21 Page 2 of 3          PageID #: 278




       On March 9, 2021, the Government filed a Motion for a Pretrial Conference,

 Designation of a Classified Information Security Officer (“CISO”), and Entry of a

 Protective Order, pursuant to the Classified Information Procedures Act, 18 U.S.C.

 App. 3 (“CIPA”). The Court have considered the Government’s motion and

 accompanying memorandum of law, and Defendant’s response and having no

 objection.

       The Court finds this motion is suitable for disposition without a hearing

 pursuant to pursuant to 7.1(c) of the Local Rules of Practice of the United States

 District Court for the District of Hawaii (Local Rules), as incorporated by Rule

 12.3 of the Criminal Local Rules.

       The Court hereby GRANTS the government’s motion and ORDERS the

 following:

       1.     Pursuant to CIPA Section 2, a pretrial conference to consider matters

 relating to classified information that may arise in connection with the prosecution

 will be held on March 25, 2021 at 1:30 p.m. before the Honorable Rom A. Trader,

 United States Magistrate Judge;

       2.     Winfield S. “Scooter” Slade is designated as the CISO, pursuant to the

 “Revised Security Procedures Established Pursuant to Pub. L. 96-456, 94 Stat.


                                           2
Case 1:20-cr-00083-DKW-RT Document 49 Filed 03/19/21 Page 3 of 3          PageID #: 279




 2025, by the Chief Justice of the United States for the Protection of Classified

 Information,” to assist the parties and the Court; and

       3.     In accordance with the protective order entered this same day pursuant

 to CIPA Section 3, the Defendant and his counsel shall execute the Memorandum

 of Understanding incorporated therein and attached thereto.

       IT IS SO ORDERED.

       DATED: March 19, 2021, at Honolulu, Hawaii.




                                        /s/ Rom A. Trader
                                       Rom A. Trader
                                       United States Magistrate Judge




 UNITED STATES v. ALEXANDER YUK CHING MA
 Cr. No. 20-00083 DKW-RT
 “Order Regarding a Pretrial Conference, Designation of a CISO, and Entry of a
 Protective Order Pursuant to the Classified Information Procedures Act”



                                           3
